Covenant will lie on a bond in a penalty, with condition for conveying to the plaintiff half of the negroes that shall be recovered from a third person, in the name of Tooley, but at the expense and under the management of the plaintiff. Defendant's counsel had argued that a condition following the penalty of a bond was so far from being a covenant or engagement on the part of the defendant that it was inserted expressly for his benefit, and to relieve him from the penalty, and that he might or might not make use of it at his pleasure.
NOTE. — See S. c., post, 351.